Citation Nr: 0206045	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-11 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The appellant was on active duty from January 1995 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board also notes that the appellant requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in June 1999.  The appellant was scheduled 
for his hearing in December 2001 and notified of the hearing 
date by way of a letter dated in November 2001.  Evidence of 
record reflects that the appellant failed to report for his 
scheduled hearing.  The appellant did not request a 
postponement of his hearing, nor did he provide good cause 
for his failure to report.  Accordingly, his request for a 
hearing is considered to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The appellant first entered on active duty after June 30, 
1985, with an initial enlistment of three years, on January 
17, 1995.

2.  The appellant did not serve his initial three-year 
obligated period of active duty prior to re-enlisting for an 
additional three-year period on April 15, 1997.

3.  The appellant served two years, two months and twenty-
nine days of continuous active duty of his initial 
enlistment.

4.  The appellant was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a 

disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.


CONCLUSION OF LAW

The appellant has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7044, 21.7045 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for basic educational assistance 
under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), 
which provides, inter alia, an educational assistance program 
to assist in the readjustment of members of the Armed Forces 
to civilian life after their separation from military 
service.  38 U.S.C.A. § 3001 (West 1991).

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain prescribed 
dates, or meeting certain other exceptional criteria.  See 38 
U.S.C.A. § 3011 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.7040, 21.7042, 21.7045 (2001).

During the pendency of the appellant's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  See Veterans Benefits and Health Care Improvement Act of 
2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  Regulations 

implementing the changes were promulgated in November 2000.  
65 Fed. Reg. 67,265-67,266 (Nov. 9, 2000).  This Act and the 
implementing regulations do not substantively change the law 
with respect to the appellant's claim.  Therefore, neither 
the prior nor amended version of the applicable law is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Specifically, in pertinent part, to be eligible for Chapter 
30 benefits, an individual must have first become a member of 
the Armed Forces or first entered on active duty as a member 
of the Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West Supp. 2001).  The individual also must 
have served an obligated period of active duty.  In the case 
of an individual with a three-year period of obligated 
service, the individual must have completed not less than 30 
months of continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(ii)(II) (West Supp. 2001).  

In this case, the appellant originally enlisted in the Army 
Reserves for eight years in December 1994 under the Delayed 
Enlistment Program (DEP).  Service record entries note that 
the appellant would be called to active duty for two years 
unless he reported on January 17, 1995, and enlisted in the 
Regular Army for a period of three years.  The appellant was 
discharged from the Army Reserve and enlisted in the Regular 
Army on January 17, 1995.  The period of enlistment was for 
three years.

The appellant was given an Honorable Discharge for the 
Convenience of the Government on April 15, 1997, for the 
purpose of immediate reenlistment in the Regular Army for a 
period of three years.  This represented a total time on 
active duty of two years, two months and twenty-nine days.  

The appellant was later discharged from the Army on June 18, 
1998.  The discharge was characterized as Under Other Than 
Honorable Conditions (OTH).

The information regarding the appellant's periods of service 
and types of discharge were provided by Department of Defense 
data as well as service personnel record documents.


In applying the law to the facts of this case, the appellant 
clearly first became a member of the Armed Forces and entered 
onto active duty after June 30, 1985.  Unfortunately, the 
appellant did not complete his three-year period of obligated 
service from January 17, 1995.  Nor did the appellant 
complete 30 continuous months of active duty from when he 
entered onto active duty.  Simply put, the appellant has not 
satisfied the necessary criteria to establish eligibility for 
the benefits sought.  

The Board has considered the remaining provisions of 
38 U.S.C.A. § 3011 for possible application; however, there 
is no evidence that the appellant was discharged or released 
from active duty either for a service-connected disability, 
for a medical condition which preexisted the individual's 
service on active duty and which VA determined was not 
service-connected, for hardship, involuntarily for 
convenience of the government as a result of a reduction in 
force as determined by the Secretary of the military 
department concerned, or for a physical or mental condition 
that was not characterized as a disability and did not result 
from the individual's own willful misconduct, but did 
interfere with the individual's performance of duty.  
Accordingly, there is no basis to establish eligibility for 
the claimed benefits.

The Board notes that, in addition to the above, pursuant to 
38 U.S.C.A. § 3011(a)(1)(B) (West Supp. 2001), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardship, for convenience of the 
government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the government 
as a 

result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a) (2001).

Given that the appellant's dates of service do not fall 
within the requisite period, there is no basis to establish 
eligibility for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).

The appellant may also establish eligibility for Chapter 30 
educational assistance, notwithstanding any other provision 
of law, if he can show that he was involuntarily separated 
with an honorable discharge after February 2, 1991, or was 
separated pursuant to voluntary separation incentives.  38 
U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.7045.  As noted above, the appellant's April 1997 
discharge was voluntary and was not pursuant to any voluntary 
separation incentives.  

Finally, the appellant may establish eligibility by showing 
that he first became a member of the Armed Forces after June 
30, 1985, served an obligated period of active duty of at 
least two years of continuous active duty in the Armed 
Forces, was discharged honorably from this period of service, 
and beginning within one year after completion of this 
service, served at least four years of continuous duty in the 
Selected Reserve.  38 U.S.C.A. § 3012(a)(1)(A); 38 C.F.R. § 
21.7044(b).  As previously noted, the appellant first became 
a member of the Armed Forces after June 30, 1985 and did 
serve more than 20 continuous months.  However he did not 
become a member of the Selected Reserve upon his discharge in 
April 1997.  Rather, he re-enlisted in the Regular Army for a 
period of three years.  Therefore, the appellant cannot 
establish eligibility under 38 U.S.C.A. § 3012(a)(1)(A).

In light of the foregoing, the appellant clearly is not 
eligible for Chapter 30 benefits.  He was discharged from his 
first period of service at the convenience of the government 
to reenlist.  He served less than the required 30 continuous 
months of a 

three-year enlistment.  He was not discharged for any of the 
qualifying reasons that could serve as a separate means of 
establishing eligibility.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are specific.  Based on 
the foregoing, the Board finds that there is no legal basis 
to find the appellant eligible for educational assistance 
benefits under Chapter 30.  Therefore, the appellant's claim 
must be denied.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  See 
Karnas, 1 Vet. App. 308 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  Thus, it is not prejudicial to the 
appellant for the Board to proceed to issue a decision at 
this time without remanding the case to the RO for 
consideration under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the appellant).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  The appeal is without legal merit and further 
development or analysis would not be productive.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001); see also Sabonis, 
supra.  


ORDER

Basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

